PER curiam:
H
El 14 de febrero de 1997 el Sr. Martín Valles Vega pre-sentó una querella contra el Ledo. Ángel M. Fines Ferrer *857en la Oficina del Procurador General de Puerto Rico. En esencia, alegó que el licenciado Fines Ferrer había otor-gado la Escritura Núm. 2 de segregación y compraventa con ciertos defectos que habían imposibilitado su inscrip-ción en el Registro de la Propiedad. Expresó, además, que tales defectos no habían sido corregidos debido a que se le había hecho imposible localizar al licenciado querellado.
El 17 de julio de 1997 la Oficina del Procurador General notificó la querella al licenciado Fines Ferrer. Éste no respondió. Ante ello, el Procurador General le remitió una segunda notificación el 3 de septiembre de 1997, la cual fue contestada por el licenciado Fines Ferrer el 13 de septiem-bre del mismo año. En esa ocasión, Fines Ferrer informó que se había comunicado con el querellante para corregir los defectos señalados y que eventualmente informaría los resultados de sus gestiones.
El 23 de septiembre siguiente, el Procurador General le requirió al abogado querellado que en un término de treinta (30) días informara el status de las gestiones para corregir las deficiencias señaladas. Esta comunicación fue enviada a la misma dirección que las cartas anteriores.
El 29 de enero de 1998, luego de que el licenciado Fines Ferrer se comunicara telefónicamente con la Oficina del Procurador General para informarle su nueva dirección, le fue remitida una nueva comunicación para recordarle que debía informar en qué situación se encontraban las gestio-nes encaminadas a corregir los defectos señalados en la querella. Fines Ferrer, sin embargo, no cumplió con este requerimiento. Ante este cuadro, la Oficina del Procurador General compareció ante nos el 16 de marzo de 1998 para solicitar que ejerciéramos nuestra jurisdicción disciplinaria.
El 17 de abril de 1998 emitimos una resolución en la que le concedimos diez (10) días al licenciado Fines Ferrer para que contestara los requerimientos del Procurador *858General. Además, le ordenamos que mostrara causa por la cual no debía ser disciplinado por su reiterado incumpli-miento con los requerimientos del Procurador General y expresamente le apercibimos de que su incumplimiento con la resolución conllevaría su suspensión automática del ejercicio de la abogacía y notaría.
El 28 de abril de 1998 el licenciado Fines Ferrer, me-diante carta, nos comunicó que por “diferencias con el com-pañero con quien compart[e] oficinas, había decidido no continuar en [ella]” pero que sus pertenencias “relaciona-das con su profesión permanecen en el mismo lugar”. Nos expresó, además, que tan pronto gestionara una nueva ofi-cina, nos informaría “su decisión”, así como su nueva dirección. Sin embargo, no nos informó si había cumplido con los requerimientos del Procurador General.
El 18 de mayo de 1998 el Procurador General acudió nuevamente ante nos para advertirnos del nuevo incumpli-miento del licenciado Fines Ferrer.
hH H-i
 Hemos sido enfáticos al expresar que la indiferen-cia de los abogados a responder a las órdenes de este Tribunal, de por sí, conlleva la imposición de sanciones disci-plinarias severas. In re Laborde Freyre, 145 D.P.R. 164 (1998); In re Manzano Velázquez, 134 D.P.R. 667 (1993); In re Morales Asencio, 134 D.P.R. 669 (1993); In re Álvarez de Cintrón, 134 D.P.R. 443 (1993). La misma conclusión se impone ante una conducta de reiterada indiferencia por parte de los abogados hacia el trámite de las querellas for-muladas en su contra ante la Oficina del Procurador General. In re Rosa Batista, 122 D.P.R. 485 (1988); In re Pereira Esteves, 116 D.P.R. 791 (1985). En el caso de autos, el licenciado Fines Ferrer desatendió tanto los requeri-*859mientos del Procurador General como las órdenes emitidas por este Foro.
Las incomparecencias del licenciado Fines Ferrer ante la Oficina del Procurador General y ante este Tribunal reflejan un alto grado de indiferencia hacia las obligaciones mínimas que le exige la profesión togada a cada uno de sus miembros. Además, constituyen actuaciones detrimentales para la administración de la justicia, ya que ha imposibilitado que se tramite con prontitud y diligencia una querella presentada por un ciudadano. In re Laborde Freyre, supra. En vista de lo anterior, estamos competidos a decretar la suspensión indefinida del ejercicio de la abogacía y de la notaría en nuestra jurisdicción del Ledo. Angel M. Fines Ferrer hasta que el abogado cumpla con los requerimientos y las órdenes reseñadas, asunto que será determinado por este Tribunal.

Se dictará la sentencia correspondiente.